Citation Nr: 9929057	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-12 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for fractures of the 
lumbar spine, with right lower extremity symptoms.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957, with 1 year and 10 month prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision rendered by 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.


REMAND

A preliminary review of the record discloses that the veteran 
was offered a videoconference hearing in June 1999 before a 
Member of the Board as an alternative to an "in-person" 
hearing before a Member of the Board at the RO.  The veteran 
did not appear for the scheduled videoconference hearing.  
However, the record does not reflect that the veteran 
accepted the videoconference hearing, and as such, his 
request for an "in-person" hearing before a Member of the 
Board at the RO remains pending.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action: 

The veteran should be scheduled for a 
hearing before a Member of the Board at 
the RO at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, no action is required of the appellant 
until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












